DETAILED ACTION
Applicant’s response, filed 04/30/2021, to the previously presented office action has been considered and made of record. Claims 1-13 and 16-17 are pending further examination.

Response to Arguments
Applicant's arguments, page 7 of Applicant’s Remarks filed 04/30/2021, with respect to the previously presented 35 USC 112(f) type interpretation of particular claim limitations have been fully considered but they are only partially persuasive. Applicant has successfully amended portions of corresponding claims 1-10 to remove the invocation of a 35 USC 112(f) interpretation for several claim elements. However, the amendment of the corresponding “input unit” and “output unit” to “input” and “output” has only removed the term unit and not provided further structure within the limitations of the claims so as not to invoke the 35 USC 112(f) type interpretation of said claims.
Applicant’s arguments and corresponding claim amendments referenced in pages 7-10 of Applicant’s Remarks filed 04/30/2021, with respect to the previously presented prior art rejections of all previously presented claims and the newly presented claim limitations have been considered but are not persuasive. 
In response to Applicant’s Arguments: Applicant’s arguments are drawn to the prior art not having disclosed the newly amended limitations of independent claims 1 and 10. However, as has been outlined in the newly presented prior art rejection of all claims, the previously cited prior art has disclosed all of the presently claimed limitations. Applicant’s amendments have required adjustments to the language of the previously presented prior art rejections of said claims. Overall, the prior art rejection presented in the previous office action has been maintained with amendments to account for the change in language of the newly presented claimset.
In particular the currently presented prior art rejections have addressed the introduction of the term “plurality” for the corresponding “parameters” and “mammograms” of the claims. Paragraphs 0160-0163, 0180-0183, and 0231 of the prior art Hill et al reference have provided for a plurality of acquisition parameters including at least a “compression pressure/force” and density of said captured mammograms (para 0160-0163 and 0231), a plurality of positioning parameters (para 0164-0178) associated with each of a corresponding capture mammogram, and the computation of quality information for the mammogram images based on said positioning and acquisition type parameters (para 0180-0183 and 0231). Examiner suggests that the Applicant introduce limitations to the claims providing further information as to the identity of the parameters and/or their details in use such as an algorithm for determination of a quality scoring.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means for step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“input” of claim 1 and corresponding dependent claims 2-9.
“provider” “output” “input” of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al (US 2019/0287241).

With respect to Claim 1:  An apparatus for providing mammography quality analytics, comprising: [Hill (para 0023-0024) image of breast received from imaging apparatus (0004, 0053, 0110) and processed using software algorithms at the system or in the cloud. Said software inherently performed on a computer device using image data received from an imaging apparatus.]
an input; and [Hill (para 0023-0024) receiving as an input image from an imaging apparatus.]
processor circuitry; [Hill (para 0047) a system for automated processing of digital image data.]
wherein the input is configured to provide the processor circuitry with:
at least one mammogram; and [Hill (para 0023 and 0070) image data captured are mammograms.]
[Hill (para 0050, 0155, 0161, 0231) imaging parameters including compression force, noise and contrast are determined and used to determine quality information of the captured mammogram image data (para 0231)..] wherein the plurality of mammogram acquisition parameters are associated with each mammogram of the at last one mammogram; and [Hill (para 0023, 0050-0051, 0231) imaging parameters such as compression pressure/force (para0160-0161) and density score (para 0163) are associated with said captured image data in order to provide quality and accuracy feedback/remedies based on analysis of said parameters and image data.]
wherein the processor circuitry is configured to implement:
a positioning assessment module to analyze the at least one mammogram and generate a plurality of breast positioning quality parameters, [Hill (para 0164-0179) one or more metrics of the positioning of the imaged data are determined.]
wherein the plurality of breast positioning quality parameters are associated with each mammogram of the at least one mammogram; and [A plurality of positioning metrics are determined for the mammogram (para 0164-0165 of Hill) and associated therewith.]
a quality control assessment module to analyze the plurality of mammogram acquisition parameters and the plurality of breast positioning quality parameters and generate a quality control information. [Hill (para 0180-0183) a quality determination scoring is performed wherein the quality scores for a plurality of mammogram images in a study are determined based on parameters such as density and the positioning scores. Scoring can be associated with a label (para 0181) .]

With respect to Claim 3: The apparatus according to claim 1, wherein the processor circuitry is configured to implement
[Based on quality analysis the retake of a re-positioned breast (para 0182-0183).]

With respect to Claim 4: The apparatus according to claims 1, wherein the plurality of acquisition parameters comprises an X-ray equipment operator information. [Both the density and compression force are utilized by the radiographic operator (para 0155, 0161, 0163 of Hill).]

With respect to Claim 5: The apparatus according to claim 1, wherein the plurality of acquisition parameters comprises at least one of:
time of day, day of week, compression force on the breast, patient characteristics, and whether a mammogram relates to a right or left breast. [Both the density and compression force are utilized by the radiographic operator (para 0155, 0161, 0163 of Hill).]

With respect to Claim 6: The apparatus according to claim 1, wherein the at least one mammogram comprises at least one medio-lateral oblique image [Hill (para 0163, 0178) MLO image – medio-lateral oblique.], and wherein the plurality of breast positioning quality parameters comprises at least one of:
whether the pectoral muscle is shown to nipple level, the angle of the pectoral muscle, whether the angle of the pectoral muscle is greater than 20 degrees, whether the nipple is shown in profile, [For both the MLO and CC views “Nipple in Profile” is used as a metric to determine positioning quality (Hill para 0166-0167).] whether the infra-mammary angle is clearly demonstrated, whether all the breast tissue is clearly shown, whether the inferior pectoralis extent is greater than zero, and when the at least one mammogram comprises mammograms of the right and left breast of the same person whether the right and left mammograms are symmetric.

[Hill (para 0163, 0170, and 0179) CC image – cranio-caudal image.], and wherein the plurality of breast positioning quality parameters comprises at least one of:
whether the nipple is shown in profile [For both the MLO and CC views “Nipple in Profile” is used as a metric to determine positioning quality (Hill para 0166-0167).] the extent to which the lateral aspect of the breast is shown, whether the pectoral muscle shadow is shown on the posterior edge of the breast, whether the medial border of the breast is shown, and when the at least one mammogram comprises mammograms of the right and left breast of the same person whether the right and left mammograms are symmetric.

With respect to Claim 8: The apparatus according to claim 1, wherein the at least one mammogram comprises at least one medio-lateral oblique (MLO) image and at least one cranio-caudal (CC) image of the same breast [Hill (para 0163, 0170, and 0178-0179) CC image – cranio-caudal image and/or MLO image – medio-lateral oblique image.], and wherein the plurality of breast positioning quality parameters comprises a difference in a distance from the nipple to the posterior edge in a CC image to a distance from the nipple to the pectoral muscle in the MLO image. [Hill (para 0179) “PNL difference between the CC and MLO”]

With respect to Claim 9: The apparatus according to claim 8, wherein the plurality of breast positioning quality parameters comprises whether the difference in distance is less than approximately 10 mm.[Hill, Fig 19.]

With respect to Claim 10: A system for providing mammography quality analytics, comprising: [Hill (para 0023-0024) image of breast received from imaging apparatus (0004, 0053, 0110) and processed using software algorithms at the system or in the cloud. Said software inherently performed on a computer device using image data received from an imaging apparatus.]
at least one information provider; [Hill (para 0023-0024) receiving as an input image from an imaging apparatus that is at least one information providing unit.]
an apparatus for providing mammography quality analytics according to claim 1; [Please refer to the discussion of claim 1.]
an output; [The output of quality metrics to at least the Cloud for storage or to the display device (para 0047-0048, 0050-0051, and 0165 of Hill).]
wherein the at least one mammogram is provided from the at least one information provider to the input; [Hill (para 0023-0024) receiving as an input image of a breast (mammogram – see at least para 0159) from an imaging apparatus that is at least one information providing unit.]
wherein the plurality of mammogram acquisition parameters is provided from the at least one information provider to the input; [Hill (para 0050, 0155, 0161) imaging parameters including compression force and density score (para 0163) are provided by the capture/acquisition/mammography device.]
wherein the output is configured to output the quality control information. [The output of quality metrics to at least the Cloud for storage or to the display device (para 0047-0048, 0050-0051, and 0165 of Hill).]

With respect to Claims 11 and 16: A method for providing mammography quality analytics, comprising: [Hill (para 0023-0024) image of breast received from imaging apparatus (0004, 0053, 0110) and processed using software algorithms at the system or in the cloud. Said software inherently performed on a computer device using image data received from an imaging apparatus.]
[Hill (para 0023-0024) receiving as an input image of a breast (mammogram – see at least para 0159) from an imaging apparatus that is at least one information providing unit.]
providing a plurality of mammogram acquisition parameters, wherein the plurality of mammogram acquisition parameters are associated with each mammogram of the at least one mammogram; [Hill (para 0050, 0155, 0161) imaging parameters including compression force.]
analyzing the at least one mammogram and generating a plurality of breast positioning quality parameters, wherein the plurality of breast positioning quality parameters are associated with each mammogram of the at least one mammogram; and [Hill (para 0180-0183) positioning scores of one or more mammogram images are determined based on parameters such as density and the positioning scores.]
analyzing the plurality of mammogram acquisition parameters and the plurality of breast positioning quality parameters and generating quality control information. [The output of quality metrics, based at least on the aforementioned positioning metrics, to at least the Cloud for storage or to the display device (para 0047-0048, 0050-0051, and 0165 of Hill).]

With respect to Claim 13: The method according to any of claim 11, comprising analyzing the quality control information and generating breast positioning information. [Hill has disclosed at least qualitative positioning information as a result of the plurality of positioning metrics (Fig 19-20).]

With respect to Claim 17: The apparatus according to Claim 1, wherein the processor circuity is configured to correlate the mammogram acquisition parameters with the associated breast positioning quality parameters for each mammogram of the at least one mammogram. [Hill (para 0180-0183, 0231 and 0233) has disclosed the association/correlation of the parameters with each of said mammograms of the captured study to provide information for the capture mammogram studies]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US 2019/0287241) as applied to at least claim 1 above, in view of the teachings of Volkar et al (US 2019/0214149).

processor circuitry is configured to [Hill has disclosed analyzing metrics based on the image data and imaging parameters (see discussion of at least claim 1), and the output of at least a metric indicating the level of quality of the imaging examination procedure. Hill has not further disclosed the following claim elements further requiring “implement a root case analysis….; and wherein the root cause analysis is configured to determine at least one repetitive pattern…..”.]
implement a root cause analysis module as part of the quality control assessment module, and wherein the root cause analysis module is configured to determine at least one repetitive pattern in the plurality of breast positioning quality parameters as part of the generation of the quality control information. [Volkar (para 0009-0010 and 0063-0066) has disclosed scoring the quality of radiological image examination procedures wherein a correlation between a root cause of a metric is determined (para 0065-0066) based on a “injection duration metric” commonly/repetitively being satisfied at a lower rate than “the flow rate metric” (para 0065 of Volkar). Thus Volkar has disclosed determining repetitive patterns between various metrics measured during imaging procedures including imaging parameters and image data to determine a quality/metric of the imaging examination procedure, determine a cause (para 0065, 0067-0069), and output a recommendation based on the scores (para 0067 and 0069 of Volkar).]
[Volkar and Hill are analogous art of image data processing of radiological medical image data and the determination of quality metrics based on the analysis of said medical image data to determine quality information to inform the user(s) of information with respect to the quality and procedure of imaging. It would have been obvious to one of ordinary skill in the art at the time of the invention to further augment the output of quality metrics with respect to the gathering and output of positioning metrics with respect to the image data of Hill by further gathering utilizing said metrics and parameters to determine a correlation between a cause of the metric values based on patterns of said metrics as disclosed by Volkar. The motivation to combine would have been to improve the image examination procedures based on measured quality metrics as disclosed by Volkar (para 0009-0010 and 0069-0070). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Volkar and Hill to achieve the limitations of the present claim.]

Conclusion
Applicant's amendment necessitated the new AND/OR amended ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666